Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to show the second clearance recited in claim 17.  The reference character C2 which is supposed to indicate a clearance, instead indicates a black line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because  page 6, lines 10-13, states “in FIGS. 2-3, the first joint center plane 25 is not equally spaced from each of the first end 31 and the second end 32 of the outer race 20. However, in an alternate embodiment, the first joint center plane 25 can be unequally spaced from each of the first end 31 and the second end 32 of the outer race 20.”  It is unclear how the “alternate embodiment” is different from that shown in Figs 2 & 3.

Claim Objections
Claims 3, 6, 8-12, 14-16 are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim 4 is objected to because at line 3, “is” should be changed to “are”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation, “a radius of [the cylindrical contour] the first portion. . .  is substantially constant”.  It is unclear how the radius of cylindrical contour could be anything other than constant.
Claim 4 recites the limitation, “a radius of [the spherical contour] the second portion. . .  is substantially constant”.  It is unclear how the radius of spherical contour could be anything other than constant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward, US 2,150,952.  Ward shows a constant velocity joint (col. 1, line 2) assembly comprising:
 an outer race (A, A’) having a first bore define by an inner surface of the outer race;
a ball cage (I2, J2) having an outer surface and a second bore defined by an inner surface of the ball cage, the ball cage axially received in the first bore of the outer race, the inner surface of the outer race including a first portion (C) having a cylindrical contour and a second portion (I) having a spherical contour; and
an inner race (E) having an outer surface, the inner race axially inserted into the second bore of the ball cage, the outer surface (I’) of the inner race having a spherical contour,

wherein a radius of the first portion and a radius of the second portion of the inner surface of the outer race are substantially constant.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodge, US 2,322,570.  Dodge shows a constant velocity joint (col. 1, lines 1 & 2) assembly comprising:
 an outer race (13) having a first bore define by an inner surface of the outer race;
a ball cage (col. 2, line 49) having an outer surface and a second bore defined by an inner surface of the ball cage, the ball cage axially received in the first bore of the outer race, the inner surface of the outer race including a first portion (15 having a cylindrical contour and a second portion (25) having a spherical contour; and
an inner race (12) having an outer surface (24), the inner race axially inserted into the second bore of the ball cage, the outer surface  of the inner race having a spherical contour (col. 2, line 4),
wherein the outer race includes a first joint center point aligning with a second joint center point of the ball cage and a third joint center point of the inner race, and wherein the first joint center point, the second joint center point, and the third joint center point remain 
wherein a radius of the first portion and a radius of the second portion of the inner surface of the outer race are substantially constant.

Claims 1-7 & 17 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Jacob, US 4,950,206.  Fig. 1 shows a constant velocity joint (see title) assembly comprising: 
an outer race (1) having a first bore defined by an inner surface (3) of the outer race, the inner surface including a first portion (22) having a cylindrical contour and a second portion (21) having a spherical contour; 
a ball cage (8) having an outer surface (11) and a second bore defined by an inner surface of the ball cage, the ball cage axially received in the first bore of the outer race, the outer surface of the ball cage having a spherical contour (col. 5, line 41) and the inner surface of the ball cage including a first portion (12) having a cylindrical contour and a second portion (10) having a spherical contour; and 
an inner race (2) having an outer surface (5) with a spherical contour, the inner race axially received in the second bore of the ball cage.
As to claim 17, examiner notes the clearances recited therein are nothing more than the types of tolerances found in any functional constant velocity joint (see instant paragraphs 0031 & 0034).  Since Jacob too, discloses a functional constant joint, it likewise has such clearances.

Allowable Subject Matter
Claims 8-16 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Greg Binda/Primary Examiner, Art Unit 3679